DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated September 20, 2022.

Claim Objections
Claim 3 is objected to because of the following informalities:  The second to the last line of the claim contains “a an”, which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 contains the limitation of “a second layer of adhesive”, which has been added to claim 1 through amendment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (USPN 5,437,428) in view of Callahan, Jr. et al. (USPN 5,672,404).

Mirza discloses a decorative object assembly for attachment to a vertical surface (Figures; Abstract) comprising: a substantially planar decorative block defining an upper edge and a lower edge (Figures 1 and 7, #11 and 12); a flexible planar strip made of a thermoplastic polymer (Figures 8 – 11, #44), and defining an upper edge parallel to the upper edge of the block, a lower edge parallel to the lower edge of the block (Figure 7, #44), and a vertical direction between the upper and lower edges (Figures 8 – 11, #44); a first layer of adhesive extending vertically downward from the upper edge of the strip (Figure 9, #56; Column 6, lines 16 – 51), for releasable attachment to the vertical surface (Column 6, lines 16 – 51); a second layer of adhesive as an attachment mechanism for attachment to the decorative block, configured on a lower vertical section of the planar strip (Figure 9, #57; Column 6, lines 16 – 51), and a gap section of the strip vertically between the first layer of adhesive and the lower vertical section, on which no adhesive is adhered (Figures 8 – 11, #53; Column 6, lines 16 – 51) as in claim 1. With respect to claim 2, the attachment mechanism is a second layer of adhesive extending vertically upward from the lower edge of the flexible planar strip, attached to an opposing side of the strip from the first layer of adhesive, and permanently adhered between the block and the strip (Column 6, lines 16 – 51). Regarding claim 3, a frame configured around the decorative block, and a slot within the frame for receiving therein a lower vertical section of the strip. For claim 4, the attachment mechanism is a mechanical attachment for attaching the lower vertical section to the frame, such that, when the mechanical attachment is engaged, the lower vertical section is within the slot and is attached to the frame as an attachment mechanism (Column 6, lines 16 – 51; Figure 7, wherein the flexible strip goes in between the backing and the artwork). In claim 5, the mechanical attachment comprises one or more protrusions within the slot that are adapted to cooperate with one or more corresponding holes in the lower section (Column 6, lines 16 – 51; Figure 7, wherein the flexible strip goes in between the backing and the artwork). For claim 13, the planar strip is mechanically attached to the decorative block at the upper edge of the decorative block (Figure 7, #44). However, Mirza fails to disclose a vertical length of the first layer of adhesive is greater than the vertical length of the lower vertical section, and a vertical length of the lower vertical section is greater than the vertical length of the gap section,
the flexible planar strip is composed of polyethylene terephthalate or polypropylene, and a vertical length of the gap section is approximately between 10 and 25 times a thickness of the flexible planar strip.

Callahan, Jr. et al. teach a decorative object assembly for attachment to a vertical surface (Abstract; Figure 31, 33, 34, and 38 – 41; Column 5, lines 29 – 36), having a vertical length of the first layer of adhesive is greater than the vertical length of the lower vertical section, and a vertical length of the lower vertical section is greater than the vertical length of the gap section (Figure 31; Column 13, lines 47 – 65, wherein the length of the adhesive is 10/15ths, the lower vertical section is 3/15ths and the gap section is 2/15ths), the flexible planar strip is composed of polyethylene terephthalate or polypropylene (Column 4, lines 39 – 42), a vertical length of the gap section is approximately between 10 and 25 times a thickness of the flexible planar strip (Column 4, lines 39 – 42; Column 13, lines 47 – 65), and the planar strip is mechanically attached to the decorative block at the upper edge of the decorative block (Figure 20; Abstract) for the purpose of attaching an object to a vertical substrate (Column 1, lines 11 – 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specific lengths of individual elements and materials in Mirza in order to attach an object to a vertical substrate in order to attach an object to a vertical substrate as taught by Callahan, Jr. et al.

Claims 9 – 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (USPN 5,437,428) in view of Callahan, Jr. et al. (USPN 5,672,404) as applied to claim 1 above, and further in view of Hamerski et al. (USPN 6,120,867) and Bries et al. (USPN 6,403,206).

Mirza, as modified with Callahan, Jr. et al. disclose the claimed invention including the vertical length of the gap section is approximately between 2 to 4 times a thickness of the flexible planar strip (Callahan, Jr. et al. - Column 4, lines 39 – 42; Column 13, lines 47 – 65). However, the modified Mirza fail to disclose the flexible planar strip is composed of ethylene-vinyl acetate (EVA) foam, a foam pad configured between the planar strip and the first layer of adhesive, and permanently adhered to the planar strip with a third layer of adhesive, and the flexible planar strip is composed of ethylene-vinyl acetate (EVA) foam is having a 1/16 inch thickness.

Hamerski et al. teach a decorative object assembly for attachment to a vertical surface (Figures; Abstract) containing foam pad configured between the planar strip and the first layer of adhesive, and permanently adhered to the planar strip with a third layer of adhesive (Figure 9; Column 8, line 58 to Column 9, line 23) for the purpose of bonding together the opposed surfaces of objects (Figure 2, lines 48 – 54).

Bries et al. teach a decorative object assembly for attachment to a vertical surface (Figures; Column 2, lines 52 – 56) containing a flexible planar strip is composed of ethylene-vinyl acetate (EVA) foam (Column 4, lines 46 – 62) having a 1/16 inch thickness (Column 1, lines 29 – 54) for the purpose of having a foam being strong enough to debond and stretch (Column 4, lines 63 – 67).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a foam in specific arrangement where the foam is ethylene-vinyl acetate (EVA) foam having a 1/16 inch thickness in the modified Mirza in order to bond together the opposed surfaces of objects as taught by Hamerski et al. have a foam strong enough to debond and stretch as taught by Bries et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mirza (USPN 5,437,428) in view of Callahan, Jr. et al. (USPN 5,672,404) as applied to claim 1 above, and further in view of Kleissler et al. (USPGPub 2006/0021272 A1).

Mirza, as modified with Callahan, Jr. et al. disclose the claimed invention except for a removable siliconized liner for lining the first layer of adhesive when it is not adhered to the vertical surface.

Kleissler et al. teach a decorative object assembly for attachment to a vertical surface (Figures; Abstract) having a removable siliconized liner for lining the first layer of adhesive when it is not adhered to the vertical surface (Figure 1A, #26; Figure 2A, #56; Paragraph 0021) for the purpose of preventing the assembly from adhering to a surface before desired (Paragraph 0021).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to removable siliconized liner in the modified Mirza in order to prevent the assembly from adhering to a surface before desired as taught by Kleissler et al.

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s arguments with regard to the 35 U.S.C. 102 rejections over Mirza, Kleissler et al., Callahan, Jr et al., and Hamerski et al. no longer reading upon the amended claims, please the newly presented 35 U.S.C. 103 rejections above, teaching the newly amended claims.

In response to Applicant’s argument Mirza discloses a tape in crossed relationship while the claimed invention discloses only vertical strips, please see the embodiment of Mirza presented in Figures 7 – 11, which shows the claimed invention construction.

In response to Applicant’s argument Hamerski et al. discloses a different construction using a hinge construction that is not shown by the claimed invention, please the newly presented 35 U.S.C. 103 rejection in view of Mirza.  However, the claims do not exclude a hinge construction as long as the stated perimeters of the claims are met. The comprising language allows for additional elements to be present.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 8, 2022